In the

United States Court of Appeals
                For the Seventh Circuit

No. 11-1813

G&S H OLDINGS LLC, et al.,
                                               Plaintiffs-Appellants,
                                  v.

C ONTINENTAL C ASUALTY C OMPANY,

                                                Defendant-Appellee.


              Appeal from the United States District Court
       for the Northern District of Indiana, South Bend Division.
          No. 3:09-cv-00592 JD-CAN—Jon E. DeGuilio, Judge.



    A RGUED D ECEMBER 2, 2011—D ECIDED S EPTEMBER 20, 2012




    Before
         R IPPLE and R OVNER,                Circuit    Judges,     and
F EINERMAN, District Judge.
  R OVNER, Circuit Judge. On November 29, 2007, an
explosion occurred at a metal processing plant in Man-
chester, Georgia owned by G & S Metal Consultants, Inc.




  The Honorable Gary S. Feinerman of the Northern District
of Illinois, is sitting by designation.
2                                              No. 11-1813

(“GSMC”). GSMC had obtained insurance through Conti-
nental Casualty Co. (“Continental”) which covered
damage to the plant caused by the explosion. Pursuant to
that policy, Continental made some payments to GSMC,
but GSMC subsequently filed suit against Continental
alleging that the payments were inadequate. That case
by GSMC, however, is not the one before the court today.
GSMC is now in bankruptcy, and is not a party to the
case before this court. Instead, this case was filed by
others who claim that the failure of Continental to pay
adequate damages to GSMC in a timely manner caused
them damages. The plaintiffs brought suit against Conti-
nental and against Hylant Group, Inc., their former in-
surance broker.
  Three of the plaintiffs, G&S Metal Trading, LLC., G&S
Holdings, LLC, and Aluminum Sizing, Inc., are businesses
affiliated with GSMC, and are additional named insureds
under the policy that covered the Manchester plant. The
other plaintiffs, R. Scott Galley, II, and Cynthia Galley,
are owners and operators of GSMC, and allege that
they are third-party beneficiaries of the policy. The
district court granted Continental’s motion to dismiss
the complaint as to all parties, and plaintiffs now appeal.
  The plaintiffs’ complaint included seven counts, all
arising from the alleged failure of Continental to pay
damages to GSMC in a timely and adequate manner.
Those counts include claims of: breach of contract
against Continental (Count I); promissory estoppel
against Continental and Hylant (Count II); bad faith
claims handling against Continental (Count III); negligent
No. 11-1813                                               3

claims handling against Continental (Count IV); tortious
interference with contract against Continental (Count V);
negligent infliction of emotional distress against Con-
tinental (Count VI); and breach of fiduciary duties
against Continental and Hylant (Count VII). The claims
against Hylant were dismissed during this appeal and
are not before the court, leaving only the challenges to
the district court’s dismissal of the claims against Conti-
nental.
  The crux of the complaint was that as a result of the
failure to receive timely and adequate payments, GSMC
experienced financial difficulties and the plaintiffs were
adversely affected by the ensuing loss of business with
GSMC. That core claim was the thread running through
each of the independent counts in the complaint.
  The district court applied Indiana law in deciding
the motion to dismiss, and the parties do not challenge
that determination. The court held that the plaintiffs
lacked standing to pursue a number of claims, and dis-
missed the remaining claims for failure to state a claim.
  On appeal, plaintiffs raise a number of challenges. With
respect to the claims as a whole, the plaintiffs assert
that the district court erred in applying the heightened
pleading requirements of Bell Atlantic Corp. v. Twombly,
550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662
(2009), in deciding the motion to dismiss. In addition, the
plaintiffs assert that the court erred in granting dismissal
with respect to each of the seven counts. We will exa-
mine these claims in turn.
   First, the plaintiffs assert that the court erred in
applying the federal pleading standard as set forth in
4                                              No. 11-1813

Twombly and Iqbal because their complaint was filed
in state court and subsequently removed to federal
court. In Twombly and Iqbal, the Supreme Court held that
in order to survive a motion to dismiss, a complaint
must be plausible on its face, meaning that the plaintiff
must have pled “factual content that allows the court
to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Iqbal, 556 U.S. at 678;
Twombly, 550 U.S. at 556. A complaint need not con-
tain detailed factual allegations to meet that standard,
but must go beyond mere labels and conclusions,
and must “be enough to raise a right to relief above the
speculative level.” Twombly, 550 U.S. at 555.
  Although the plaintiffs argue that the federal pleading
standard is more stringent, they never actually identify
in their briefs exactly what that standard is and in fact
merely reference Twombly and Iqbal without setting
forth the holding as we did above; nor do they explain
how it deviates from the Indiana standard. Instead, the
plaintiffs focus solely on identifying the Indiana pleading
standard, summarily concluding that it is more liberal
than the federal one and that it requires only a short
and plain statement of the claim and does not require
that the plaintiffs allege facts which constitute a cause
of action.
  We need not explore which standard applies, nor
whether they are materially different, because the
plaintiffs failed to raise this argument in the district
court. In fact, the plaintiffs identified the Twombly and
Iqbal cases as the relevant law in their response to the
No. 11-1813                                                    5

motion to dismiss in the district court. In their memoran-
dum in response to the motion to dismiss, the plain-
tiffs declared that:
  “[A] complaint must contain sufficient factual matter,
  accepted as true, to ‘state a claim to relief that is
  plausible on its face . . . . A complaint is facially plausible
  if a court can reasonably infer from factual content in
  the pleading that the defendant is liable for the alleged
  wrongdoing.” Double v. Flair Interiors, Inc., 2010 U.S.
  Dist. LEXIS 6312 (N.D. Ind. Jan. 25, 2010).)
Memorandum In Support of Plaintiffs’ Response to Con-
tinental Casualty Company’s Motion to Dismiss
Pursuant to Federal Rule Of Civil Procedure 12(b)(6) at 1.
The memorandum cites to Double, but that case in the
passage quoted is itself quoting Twombly and Iqbal. Double
v. Flair Interiors, Inc., 2010 WL 405550, 1 (N.D. Ind. 2010).
The only other case cited in this section by the plaintiffs,
Panasuk v. Steel Dynamics, Inc., 2009 WL 5176193, 4-5 (N.D.
Ind. 2009), also quotes Twombly and sets forth the
federal pleading standard that the plaintiffs now disavow.
  We have repeatedly held that a party waives an argu-
ment by failing to make it before the district court. Hayes
v. City of Chicago, 670 F.3d 810, 815 (7th Cir. 2012); Alioto
v. Town of Lisbon, 651 F.3d 715, 721 (7th Cir. 2011); Lekas
v. Briley, 405 F.3d 602, 614 (7th Cir. 2005). That is true
whether it is an affirmative argument in support of a
motion to dismiss or an argument establishing that dis-
missal is inappropriate. Alioto, 651 F.3d at 721; Lekas,
405 F.3d at 614-15. The obligation to raise the relevant
arguments rests squarely with the parties, because, as we
6                                               No. 11-1813

have repeatedly explained: “Our system of justice is
adversarial, and our judges are busy people. If they are
given plausible reasons for dismissing a complaint, they
are not going to do the plaintiff’s research and try to
discover whether there might be something to say
against the defendants’ reasoning.” Kirksey v. R.J. Reynolds
Tobacco Co., 168 F.3d 1039, 1041 (7th Cir. 1999); Alioto,
651 F.3d at 721; Lekas, 405 F.3d at 614-15. The plaintiffs
in the present case went beyond failing to raise a
relevant argument—they affirmatively relied on the
federal pleading standard that they now argue is errone-
ous. That is a waiver in the truest sense. See Alioto, 651
F.3d at 719 n.1. Accordingly, the plaintiffs cannot
succeed on their claim that the wrong standard was
applied to the motion to dismiss.
  The plaintiffs also assert that with respect to each
individual count the court erred in granting the motion
to dismiss. Before turning to each of those counts, it is
important to understand the nature of the complaint as
a whole. It does not allege that Continental failed to
make payments owed to the plaintiffs under the policy,
even though some of the plaintiffs are additional named
insureds under the policy. In fact, none of the counts
relate to the failure of Continental to fulfill its direct
obligation to the plaintiffs under the policy. There is no
allegation that any plaintiff submitted a claim for
coverage under the policy arising from the explosion at
the plant, nor is there any indication that Continental
failed to make payments due to the plaintiffs under the
policy. In its memorandum in response to the motion
to dismiss, the plaintiffs explicitly acknowledged that
No. 11-1813                                                 7

they were not claiming damages related to the explosion
or coverage owed to them:
   [Continental] is correct in stating that Plaintiffs did not
   allege that any property damage or business loss
   claim was made by any of the additional named
   insureds from the explosion. In this case, the damage
   sustained by the Plaintiffs did not occur due to the
   explosion at the Georgia plant. Instead, the damages
   occurred as a result of [Continental] failing to
   timely and fully pay the claim owed to G&S Metal
   Consultants, Inc. If the claim owed to G&S Metal
   Consultants, Inc. had been paid, the additional
   insureds would not have suffered injury.
Memorandum In Support of Plaintiffs’ Response to Con-
tinental Casualty Company’s Motion to Dismiss
Pursuant to Federal Rule Of Civil Procedure 12(b)(6) at 5.
The claims in the complaint, therefore, are not premised
on any obligation owed directly to the plaintiffs by Conti-
nental, but rather are premised on Continental’s failure
to meet its obligations under the policy to pay GSMC
for damages arising from the explosion. The plaintiffs’
damages arise only indirectly from that failure, in that
the failure to make timely payment contributed to the
failure of GSMC’s business, and that failure of GSMC’s
business resulted in financial and business losses for
the plaintiffs. GSMC has in fact asserted its own rights
in a separate lawsuit. The plaintiffs, however, seek dam-
ages based on the failure to fulfill duties owed to
GSMC rather than themselves, and for injuries that
arise from GSMC’s subsequent business failure.
8                                             No. 11-1813

  The district court accordingly held that the plaintiffs
were not the real parties in interest and lacked standing
to pursue their claims for breach of contract (Count I),
promissory estoppel (Count II), bad faith claims
handling (Count III), negligent claims handling (Count
IV), and breach of fiduciary duties (Count VII), and
dismissed those claims pursuant to Federal Rule of
Civil Procedure 12(b)(1). The court held that the
plaintiffs were not the real parties in interest because
they did not seek recovery for an injury they suffered
directly, but rather sought redress for derivative harm
resulting from the injury to GSMC. Moreover, the court
rejected the plaintiffs’ contention that they had standing
as third-party beneficiaries of the policy. The court held
that the complaint lacked any basis to infer that the
plaintiffs met the elements establishing status as third-
party beneficiaries. Specifically, there was no basis to
infer any clear intent that Continental’s coverage of
GSMC would confer a direct benefit on the plaintiffs, nor
that the policy imposed any duty beyond payments
to each insured on that insured’s own claims. Ac-
cordingly, the court dismissed those counts pursuant
to Rule 12(b)(1). We review the Rule 12(b)(1) dismissal
under the de novo standard, accepting as true the facts
alleged in the complaint and drawing reasonable infer-
ences in favor of the plaintiff. Scanlon v. Eisenberg, 669
F.3d 838, 841 (7th Cir. 2012).
  Plaintiffs first assert that the court erred in holding
that they are not the real parties in interest. They argue
that the question of whether they are real parties in
interest should be determined under Indiana law, and
No. 11-1813                                                9

that under Indiana law when an insurance company
lists parties as additional insureds, it is precluded from
denying that they have an insurable interest. In addition,
the plaintiffs note that under Indiana law “the plaintiff
‘must demonstrate a personal stake in the outcome of
the lawsuit and must show that he or she has sustained
or was in immediate danger of sustaining , some direct
injury as a result of the conduct at issue.’” Shourek v.
Stirling, 621 N.E.2d 1107, 1109 (Ind. 1993). The plaintiffs
argue that they meet those criteria. Specifically, the plain-
tiffs assert that the complaint allows an inference that
the operation of GSMC was an integral component for
the successful operation of the plaintiff companies, such
that the success of each was interdependent. From that
contention, the plaintiffs assert that the losses to the
plaintiff companies were not derivative of the loss sus-
tained by GSMC, but rather were separate losses
suffered by the plaintiff companies in their own right.
As such, they argue that the damages sustained due to
the defendant’s underpayment would not be part of the
bankruptcy estate of GSMC.
  There are both constitutional and prudential limita-
tions on the jurisdiction of the federal courts. Warth v.
Seldin, 422 U.S. 490, 498 (1975). Under Article III of the
Constitution, the jurisdiction of the courts is limited to
claims presenting a case or controversy between the
plaintiff and the defendant. Id. In order to establish a
case or controversy, the party invoking federal juris-
diction must demonstrate “a personal injury fairly trace-
able to the defendant’s allegedly unlawful conduct and
likely to be redressed by the requested relief.” Allen v.
10                                              No. 11-1813

Wright, 468 U.S. 737, 751 (1984); FMC Corp. v. Boesky,
852 F.2d 981, 987 (7th Cir. 1988); Scanlan, 669 F.3d at 841-
42. The allegations in the complaint are sufficient to meet
this minimal standard because the plaintiffs allege that
they suffered economic harm as a result of Continental’s
failure to pay GSMC and that the injury could be
redressed by the payment of damages. See generally RK
Co. v. See, 622 F.3d 846, 851 (7th Cir. 2010); Rawoof v.
Texor Petroleum Co., Inc., 521 F.3d 750, 756 (7th Cir. 2008).
  Even if constitutional standing is established, however,
there are also prudential limitations of the court’s
exercise of jurisdiction. FMC Corp., 852 F.2d at 987. A
complaint may meet the standards for constitutional
standing, yet fail to overcome the prudential standing
hurdles. FMC Corp, 852 F.2d at 988. Although the court
on its own may raise unpreserved questions of either
constitutional or prudential standing, the court is not
obligated to do so with respect to prudential standing
questions. Rawoof, 521 F.3d at 757. We have held that
matters of prudential standing can be waived if not
preserved. RK Co., 622 F.3d at 851, but see Lewis v. Alexan-
der, 685 F.3d 325, 340 n.14 (3d Cir. 2012)(recognizing a
split in the circuit as to whether objections to prudential
standing can be waived, and listing circuit cases). Here,
the standing objection was properly raised.
  Among the prudential limitations on the exercise of
federal jurisdiction, are: (1) when the harm alleged in
the complaint is a generalized one shared in sub-
stantially equal part by a large class of citizens, that
harm alone normally will not warrant the exercise of
No. 11-1813                                               11

federal jurisdiction; and (2) in general, the plaintiffs must
assert their own legal rights and interests, and cannot
rest their claims to relief on the legal rights or interests
of third parties. Warth, 422 U.S. at 499; RK Co., 622 F.3d at
851; FMC Corp., 852 F.2d at 988. The latter requirement
is similar to the requirement of Federal Rule of Civil
Procedure 17 that every action must be prosecuted in the
name of the real party in interest. Rawoof, 521 F.3d at 756-
57 (stating that the requirements of standing should not
be confused with Rule 17, but noting that some courts
have described Rule 17’s real-party-in-interest require-
ment as essentially a codification of the prudential lim-
itation on standing).
   The appeal in this case centers on the prudential limita-
tion that parties may only assert their own interests and
not those of a third party. Although standing does not
depend on the merits of the claims, it often hinges on
the nature and source of the claim asserted. Warth, 422
U.S. at 500. For instance, if a plaintiff asserts a statutory
claim, a court will consider whether the statute can prop-
erly be understood as granting a person in the plain-
tiff’s position a right to judicial relief, thus implying a
right of action in the plaintiff. Id. Moreover, a statute
may create a right to relief in persons who would other-
wise not possess such a right and thus impact the pru-
dential standing determination. Id. at 501; Scanlon, 669
F.3d at 845.
  The plaintiffs in this case argue that they are the real
parties in interest because under Indiana law when an
insurance company lists parties as additional insureds,
12                                             No. 11-1813

it is precluded from denying that they have an insurable
interest. That unremarkable proposition is unhelpful to
the plaintiffs who were named as additional insureds,
and irrelevant to the plaintiffs who were not named
insureds. The parties listed as additional insureds are
not prevented from pursuing claims based on their inter-
ests as insureds. If they had sustained damages in the
explosion, they would have standing to pursue a claim
for those damages against Continental. The problem
here is that the plaintiffs who are additional insureds
are not pursuing claims based on their own interests,
and in fact none of the plaintiffs submitted a claim to
Continental under the policy. By their own admission,
the plaintiffs’ claims are based on the failure of Con-
tinental to fulfill the obligations owed under the policy
to GSMC. They have pointed to no principle of Indiana
law that gives additional insureds the right to assert
claims based on duties owed to other named insureds.
  The only other argument tendered by the plaintiffs
in their challenge to the 12(b)(1) dismissal is that they
have standing to pursue their claims because they have
demonstrated a direct as opposed to a derivative in-
jury. They argue that the complaint allows an inference
that the operation of GSMC was an integral component
for the successful operation of the plaintiff companies,
such that the success of each was interdependent. Ap-
parently, they believe that such interdependence
renders the injury a direct one. Even accepting that the
companies were interdependent, that does not lead to
the conclusion that the losses by the plaintiffs are direct
rather than derivative. The interdependence of the compa-
No. 11-1813                                              13

nies meant that if GSMC faced financial difficulties,
the plaintiff companies would face similar difficulties.
That does not, however, transform an injury to GSMC
into a direct injury to the plaintiff companies. The losses
to plaintiffs occurred because of the impact to GSMC
of its own losses. In fact, if GSMC was in a strong
enough financial position to easily sustain the loss occa-
sioned by the underpayment, the plaintiffs would not
have been impacted by Continental’s actions. The injury
to the plaintiffs stems from the injury to GSMC, and is
derivative not direct, and plaintiffs are attempting to
assert claims based on the legal rights and interests
of GSMC.
  In fact, the Indiana courts addressed similar claims
in Vectren Energy Marketing & Service, Inc. v. Executive
Risk Specialty Ins. Co., 875 N.E.2d 774 (Ind. App. 2007). In
Vectren Energy, the defendant Executive Risk Specialty
Insurance Company (ERSIC) had issued a policy to
ProLiance, an energy trading company, covering
ProLiance and also covering plaintiffs Vectren and
Citizens who were ProLiance’s only members. Id. at 775.
The policy provided that ERSIC would cover the
insureds against loss claims for wrongful acts. Id. at 775-
76. ProLiance was subsequently sued for wrongful acts,
and ERSIC denied coverage under the policy exclusions.
Id. at 776. Vectren and Citizens filed a complaint against
ERSIC for breach of contract and declaratory relief
based on the failure of ERSIC to provide coverage to
ProLiance. Id.
  The court recognized that Vectren and Citizen were
covered by the policy, and that accordingly ERSIC owed
14                                              No. 11-1813

contractual duties to them that were separate and distinct
from those duties owed to ProLiance. Id. at 777. The
court concluded, however, that those plaintiffs could
not pursue a breach of contract claim against ERSIC
based on the contractual duties owed to ProLiance:
     In other words, while the appellants have standing
     to sue ERSIC for an alleged breach of the separate
     and distinct contractual duties owed to them as
     insureds, they do not have standing to sue ERSIC
     for its alleged breach of duties owed to ProLiance.
Id. at 777-78. The court then considered whether Vectren
and Citizens had adequately alleged a breach of duties
owed to them. The court noted that neither of them
had suffered a loss as defined by the policy, because
neither had received a claim that ERSIC was obligated
to cover. Id. at 778. Although the failure to provide cover-
age to ProLiance would cause Vectren and Citizen to
lose money as the only two members of ProLiance, the
court held that the reality of that financial impact did
not mean that they suffered a loss under the policy. Id.
Any loss that Vectren and Citizen would suffer was
merely derivative as a result of their relationship with
ProLiance. Id. at 779. Vectren and Citizen alleged a
breach of contractual duties to ProLiance, not to them-
selves. Id. Accordingly, the court dismissed the com-
plaint because the plaintiffs lacked standing to bring
the claims.
  The claims brought by the plaintiffs in the present case
are similar in nature, and command a similar result. As
in Vectren Energy, the claims in this case do not allege
No. 11-1813                                                15

the failure to fulfill an obligation to the plaintiffs under
the policy, but rather assert that the failure to fulfill the
policy obligations to a third party, GSMC, have resulted
in a loss to the plaintiffs. Even though the loss was a
predictable result of the failure to fulfill the obligations
of the policy, due to the interdependent relationship
between the plaintiffs and GSMC, the claim against
the insurer must be brought by the party to whom the
duty is owed, which was GSMC. Just as Vectren and
Citizen could not pursue a claim based on the breach
of duties owed to ProLiance, the plaintiffs in this case
cannot pursue a claim for Continental’s breach of the
duty owed to GSMC. Vectren Energy makes clear that
Indiana does not provide any separate basis for standing
which would alter the normal prudential limitations.
  The plaintiffs do not raise any argument that indi-
vidual counts should have been treated differently
for standing purposes, nor is any apparent to us, and their
general challenges have no merit. Accordingly, we
affirm the court’s dismissal of Counts I, II, III, IV, and VII
under R. 12(b)(1) for lack of standing.
  The plaintiffs briefly also challenge the district court’s
dismissal of the remaining counts under Federal Rule
of Civil Procedure 12(b)(6) for failure to state a claim.
  After the court’s Rule 12(b)(1) dismissals of five of the
counts, the only counts remaining in the case were
Count V, tortious interference with a contract, and
Count VI, negligent infliction of emotional distress. The
district court dismissed those counts for failure to state
a claim.
16                                              No. 11-1813

   In arguing that the complaint adequately stated a
claim, however, the plaintiffs also argue that count II,
promissory estoppel, and count VII, breach of fiduciary
duties, stated a claim and should not have been dis-
missed. As to those counts, the plaintiffs argue that
the court only discussed the claims with respect to
Hylant, and erred in not addressing the claims as against
Continental. That argument fails to recognize the
court’s earlier Rule 12(b)(1) dismissal of both counts II
and VII. The court considered counts II and VII as to
Hylant because those were the only counts that were
brought against Hylant in addition to Continental, and
the claims against Hylant were not dismissed for lack of
standing. For that reason, the court considered those
claims under Rule 12(b)(6). There was no reason to con-
sider whether the claims could survive the Rule 12(b)(6)
standard as against Continental, because those claims
had already been dismissed under Rule 12(b)(1). We
have already rejected the plaintiffs’ challenge to that
Rule 12(b)(1) dismissal, and therefore there is no reason
to consider their claim that Rule 12(b)(6) dismissal
would have been improper. That applies equally to plain-
tiffs’ claims that Counts I, III, and IV should not be dis-
missed for failure to state a claim. We need not
address that contention because we have affirmed the
court’s dismissal of those counts under Rule 12(b)(1).
  That leaves only Count V, tortious interference with
contract, and Count VI, negligent infliction of emotional
distress. The plaintiffs on appeal utterly fail to address
the basis for the district court’s granting of Rule 12(b)(6)
dismissal as to these claims. As to tortious interference
No. 11-1813                                               17

with a contract, they merely recite the five elements and
in conclusory sentences declare that the elements are
satisfied. Those elements are:
    (1) the existence of a valid and enforceable contract;
    (2) defendant’s knowledge of the existence of the
    contract; (3) defendant’s intentional inducement of
    breach of the contract; (4) the absence of justification;
    and (5) damages resulting from defendant’s wrongful
    inducement of the breach.
Melton v. Ousley, 925 N.E.2d 430, 440 (Ind. App. 2010).
They fail to recognize or contest the district court’s con-
clusions as to why the allegations are insufficient as
a matter of law. For instance, the district court noted
that the complaint failed to contain any allegation that
Continental had knowledge of the existence of a con-
tract between the plaintiffs and GSMC, alleging only
knowledge of a business affiliation. The plaintiffs in
their brief merely note that Continental was aware of
the affiliated nature of the plaintiffs’ businesses with
GSMC, and that by attaching a copy of the insurance
policy, the plaintiffs allege that Continental was aware
of that relationship. That essentially concedes the district
court’s point. The plaintiffs allege only that Continental
knew that they had a business relationship, not that it
had knowledge of “the existence of a valid and
enforceable contract.” Because Continental was a party
to the insurance policy, that policy cannot form the
basis for the tortious interference claim, and the plain-
tiffs do not argue otherwise. See Meridian Sec. Ins. Co. v.
Hoffman Adjustment Co., 933 N.E.2d 7, 12-13 (Ind. App.
18                                              No. 11-1813

2010) (a party cannot interfere with its own contract so
the tort can be committed only by a third party to the
contract at issue). They have failed to identify any
contract of which Continental had knowledge. The plain-
tiffs similarly fail to allege any facts that would allow
a reasonable inference of the elements of intentional
inducement and the absence of justification. The
district court properly dismissed this claim for failure
to state a claim.
  The remaining challenge is to the court’s dismissal of
the claim for negligent infliction of emotional distress.
The district court dismissed the claim because the com-
plaint failed to allege any facts indicating either a direct
physical impact or that the plaintiffs would fall within
the exception to that requirement under the bystander
rule. The brief on appeal again ignores the court’s rea-
soning entirely, merely stating—without any citations
or other legal support—that damages are recoverable
where an insurer acts in bad faith, that Continental
acted in bad faith in failing to pay the full amount, and
that “such a situation would cause any reasonable
person emotional distress.” That is the entire argument
made by the plaintiffs, without any further development.
The plaintiffs fail to even identify the relevant legal
standard let alone apply it. We will not consider such
undeveloped arguments. United States v. Alanis, 265
F.3d 576, 586 (7th Cir. 2001); Hershinow v. Bonamarte,
735 F.2d 264, 266 (7th Cir. 1984).
  The decision of the district court is A FFIRMED.

                           9-20-12